J-S39035-17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
             Appellee                   :
                                        :
     v.                                 :
                                        :
RALPH KENNETH MEADOWS,                  :
                                        :
             Appellant                  :    No. 22 WDA 2017

          Appeal from the Judgment of Sentence November 30, 2016
              in the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-SA-0001508-2016

COMMONWEALTH OF PENNSYLVANIA,           :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
             Appellee                   :
                                        :
     v.                                 :
                                        :
RALPH KENNETH MEADOWS,                  :
                                        :
             Appellant                  :    No. 23 WDA 2017

          Appeal from the Judgment of Sentence November 30, 2016
              in the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-SA-0001507-2016

BEFORE:      BENDER, P.J.E., BOWES, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:          FILED AUGUST 21, 2017

     In these consolidated pro se appeals, Ralph Kenneth Meadows

(Appellant) challenges the judgments of sentence entered on November 30,

2016, after the trial court found him guilty of speeding (case no. 1508-2016)

and two counts of driving with a suspended license (case no. 1507-2016).

We affirm.

*Retired Senior Judge assigned to the Superior Court.
J-S39035-17


      On April 8, 2016, Forest Hills Police Officer Len Mesarchik clocked

Appellant driving 55 m.p.h. in a 40 m.p.h. zone. He radioed ahead to Officer

Dan Sharp, who initiated a traffic stop.          When he asked Appellant for his

license and registration, Appellant refused to provide them.           After backup

arrived, the officers removed Appellant from the vehicle, recovered

identification from Appellant’s wallet, and learned that Appellant’s license

had been suspended for driving under the influence.              On May 25, 2016,

Officer Larry Heller, who had assisted Officer Sharp on the April 8, 2016

citation, saw Appellant driving on Ardmore Boulevard in Forest Hills.

Knowing    from   the   prior   incident   that    Appellant’s   license   had   been

suspended, Officer Heller stopped Appellant and cited him again.

      After being convicted of the above-referenced summary offenses at

both docket numbers at the magistrate level, Appellant filed appeals to the

trial court.   After a de novo hearing at which the Commonwealth offered

evidence of the facts discussed above, the trial court found Appellant guilty

and entered an aggregate sentence of six months of imprisonment,

approximately $2,000 in fines, and costs of prosecution.

      Appellant timely filed notices of appeal at each docket number. The

trial court ordered Appellant to file a concise statement of errors complained

of on appeal, Appellant timely filed a statement, and the trial court authored

opinions at each docket number.        This Court sua sponte consolidated the




                                       -2-
J-S39035-17


appeals, the parties have filed their briefs, and this appeal is thus ripe for

disposition.

      After a review of the briefs, the trial court opinion, and the record, we

conclude that Appellant has failed to preserve any issue for our review.

First, his 1925(b) statement is nothing but a nonsensical rambling about

provisions of the Uniform Commercial Code (UCC), which, even if they were

at all relevant to the issues in this criminal case, were not raised in the trial

court.1 Thus, those claims are waived. Commonwealth v. Coleman, 19
A.3d 1111, 1118 (Pa. Super. 2011) (“This claim is waived as it was raised

for the first time in Appellant’s Pa.R.A.P. 1925(b) statement.”).

      Second, Appellant’s brief utterly fails to comply in any meaningful way

with the Rules of Appellate Procedure.      “[A]lthough this Court is willing to

construe liberally materials filed by a pro se litigant, pro se status generally

confers no special benefit upon an appellant. Accordingly, a pro se litigant

must comply with the procedural rules set forth in the Pennsylvania Rules of




1
   For the most part, Appellant does not cite to any statute enacted in
Pennsylvania, but rather to sections of the proposed UCC, such as § 1-308,
which provides, inter alia, “A party that with explicit reservation of rights
performs or promises performance or assents to performance in a manner
demanded or offered by the other party does not thereby prejudice the
rights reserved.” Citing this provision, Appellant asserts that he reserves his
rights nunc pro tunc “not to be compelled to perform under any contract or
commercial agreement that [he] did not enter knowingly, voluntarily and
intentionally without full disclosure.”     1925(b) Statement, 1/30/2017.
Clearly, this has nothing to do with any issue in the case at hand.

                                      -3-
J-S39035-17


[] Court.”    Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super.

2003).

      Here, Appellant’s 1¼-page brief contains no statement of questions

presented, as required by Pa.R.A.P. 2111(a)(4). His brief also is in violation

of Pa.R.A.P. 2111(a)(1) (requiring a statement of jurisdiction); Pa.R.A.P.

2111(a)(3) (requiring a statement of the scope and standard of review);

Pa.R.A.P. 2111(a)(6) (requiring a summary of argument); and Pa.R.A.P.

2111(a)(8) (requiring an argument section). The brief further is devoid of

citations to the record or to any pertinent legal authority 2 as are required by

Pa.R.A.P. 2119(c) and (b), respectively.     Therefore, Appellant’s brief does

not preserve any issue for our review.       See, e.g., Commonwealth v.

Miller, 721 A.2d 1121, 1124 (Pa. Super. 1998) (“When issues are not

properly raised and developed in briefs, when briefs are wholly inadequate to

present specific issues for review, a court will not consider the merits

thereof.”).

      Furthermore, Appellant cites no authority to support his apparent

belief that he has a constitutional right to travel that allows him to drive

without a valid license and to ignore posted speed limits. Nor does he offer

any citations to demonstrate how his Fourth Amendment rights had been


2
  Appellant’s brief does include a few case names, purportedly referencing
Appellant’s right to travel. Appellant’s Brief at 1. Given the other failings of
Appellant’s submissions, we need not waste our time finding citations for the
cases or explaining their lack of relevance to the case before us.

                                     -4-
J-S39035-17


violated, or indicate what evidence should have been suppressed as a result

of the alleged violation.   See, e.g., Commonwealth v. Campbell, 862
A.2d 659, 665 (Pa. Super. 2004) (holding that asking even a passenger in a

lawfully-stopped vehicle for identification does not violate the Fourth

Amendment). Accordingly, even if he did not waive the issues raised in his

brief, we would hold that Appellant has failed to convince us that he is

entitled to any relief from this Court. Commonwealth v. Claffey, 80 A.3d
780, 787 (Pa. Super. 2013) (“It is, of course, an appellant’s burden to

persuade us the trial court erred and relief is due.”).

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 8/21/2017




                                      -5-
J-S39035-17




              -6-